COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Bray
Argued at Richmond, Virginia


ROBERT RAYFIELD JONES
                                         MEMORANDUM OPINION *
v.   Record No. 1142-96-2                    PER CURIAM
                                           JUNE 17, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     James B. Wilkinson, Judge
           Patricia P. Nagel, Assistant Public Defender
           (David J. Johnson, Public Defender, on
           brief), for appellant.

           Ruth Ann Morken, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



      This appeal raises the issue whether the trial judge erred

in refusing to give to the jury the proffered instruction on

parole.   For the reasons more particularly stated in Mosby v.

Commonwealth, 24 Va. App. 284, 482 S.E.2d 72 (1997), we affirm

the trial judge's refusal to give the instruction.
                                                     Affirmed.


Benton, J., dissenting.



      For the reasons stated in my dissenting opinion in Walker v.

Commonwealth, ___ Va. App. ___, ___, ___ S.E.2d ___, ___ (1997),

(Benton, J., dissenting), I would reverse the ruling and remand
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
for a new trial.




                   - 2 -